Citation Nr: 0017689	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  99-06 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for substance abuse 
disorder.
	

ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claims for 
service connection for PTSD and substance abuse disorder.  
The veteran filed a timely appeal to these adverse 
determinations.


FINDINGS OF FACT

1.  The veteran has not presented competent medical evidence 
of a diagnosis of PTSD.

2.  The veteran has not presented competent evidence that her 
current substance abuse disorder was incurred in or 
aggravated by her military service.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for service connection for substance 
abuse disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection for 
PTSD requires: medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (1999); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (1999).

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  This burden may not be 
met merely by presenting lay testimony, because lay persons 
are not competent to offer medical opinions.  See Epps, 
supra; Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). A well-grounded PTSD claim requires some: 
medical evidence of a current disability; lay evidence 
(presumed to be credible to establish well-groundedness) of 
an in-service stressor, which in a PTSD case is the 
equivalent of in-service incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
PTSD disability, in the form of diagnoses by VA medical 
personnel.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Heuer, 7 
Vet. App. at 384; and King v. Brown, 5 Vet. App. 19, 21 
(1993). 

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (Court), lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded on the basis of § 3.303(b) if the condition 
observed during service or any applicable presumption period 
still exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997). 

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

A review of the veteran's service medical records fails to 
reveal any evidence of recorded complaints or diagnoses of, 
or treatment for, PTSD.  The post-service medical evidence of 
record indicates that the veteran has received extensive and 
frequent care for substance abuse problems, including 
inpatient detoxification and rehabilitation treatment from 
both VA and private health care facilities.  However, while 
these records indicate a long-standing diagnosis of substance 
abuse, a thorough review of these records does not reveal any 
indication that the veteran has ever been diagnosed with 
PTSD.

The only medical evidence which addresses the existence of 
PTSD is the report of a VA psychiatric examination conducted 
in May 1998.  At that time, the examiner indicated that he or 
she had reviewed the veteran's claims file.  It was noted 
that the veteran had a history of cocaine dependence since 
1986, and had been hospitalized for drug rehabilitation 
numerous times.  The veteran complained of depression, 
loneliness, emptiness, and sleep disturbance.  On mental 
status examination, the examiner noted that the "criteria 
for PTSD was [sic] not met."  Following this examination, 
the examiner rendered Axis I diagnoses of cocaine dependence 
and alcohol abuse, and specifically noted "no symptoms of 
PTSD." 

A review of all the medical evidence of record in this claim, 
including the veteran's service and post-service medical 
records, thus fails to indicate that the veteran has ever 
been diagnosed with PTSD.  On the contrary, the only medical 
statement regarding the existence of PTSD specifically 
indicated that the veteran did not meet the criteria for a 
diagnosis of this disorder.  As a well-grounded claim for 
PTSD requires some medical evidence of a diagnosis of this 
disorder which conforms to the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), see 38 C.F.R. § 4.125(a), the veteran's claim for 
service connection for PTSD must be denied as not well 
grounded.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

Accordingly, it is the decision of the Board that the veteran 
has failed to meet her initial burden of submitting evidence 
of a well-grounded claim of entitlement to service connection 
for PTSD, and the claim must be denied on that basis.  As the 
duty to assist is not triggered here by the submission of a 
well-grounded claim, the Board finds that VA has no 
obligation to further develop the veteran's claim.  See Epps, 
supra; see also Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam) (VA Secretary cannot undertake to assist a veteran in 
developing facts pertinent to his or her claim until a well-
grounded claim has been submitted).. 

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that employed by the RO.  The RO denied the veteran's claim 
on the merits, while the Board has concluded that the claim 
is not well grounded.  The Board has, therefore, considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether she has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded-claim analysis," the Board finds no 
prejudice to the veteran in this case.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground her claim for service 
connection for PTSD.  Accordingly, there is no further duty 
on the part of VA to inform the veteran of the evidence 
necessary to complete her application for this benefit.  38 
U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).

II.  Substance abuse disorder

The veteran has claimed that she currently suffers from drug 
and alcohol dependence which is related to physical and 
sexual abuse inflicted by her then-husband while in service.  
As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  However, the Board also observes that 38 
U.S.C.A. § 1110 states that "no compensation shall be paid 
if the disability is the result of the person's own willful 
misconduct or abuse of alcohol or drugs."  See also 38 
C.F.R. §§ 3.1(n), 3.301 (1999).

In an attempt to reconcile this apparent contradiction, VA 
General Counsel issued an opinion, dated in January 1997, 
which stated in relevant part that:

Section 8052 of the Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388-
351, prohibits, effective for claims 
filed after October 31, 1990, the payment 
of compensation for a disability that is 
a result of a veteran's own alcohol or 
drug abuse.  The payment of compensation 
is prohibited whether the claim is based 
on direct service connection or, under 38 
C.F.R. § 3.310(a), on secondary service 
connection for a disability proximately 
due to or a result of a service-connected 
condition.  Further, compensation is 
prohibited regardless of whether 
compensation is claimed on the basis that 
a service-connected disease or injury 
cause the disability or on the basis that 
a service-connected disease or injury 
aggravated the disability.

VAOPGCPREC 2-97.

In July 1998, the Court further interpreted the dictates of 
38 U.S.C.A. § 1110 as clearly prohibiting only the payment of 
compensation for a disability resulting from a veteran's own 
alcohol or drug abuse, thus permitting the underlying grant 
of service connection for such disability, albeit without 
compensation.  Barela v. West, 11 Vet. App. 280, 283 (1998).  
Therefore, the Board shall analyze the veteran's claim for 
service connection for substance abuse disorder.

In analyzing the veteran's claim, the Board notes that the 
veteran's claims file is replete with diagnoses of drug and 
alcohol abuse and dependence.  However, there is some 
question as to whether the veteran currently suffers from a 
substance abuse disorder as a result.  Indeed, in her most 
recent correspondence with VA, her substantive appeal dated 
in March 1999, she indicated that she "had a problem with 
drugs and alcohol since then [service] but I've been to 
treatment and no longer have that condition."  This is 
consistent with an earlier statement from the veteran, 
received in July 1998, in which she stated that she no longer 
used drugs or alcohol.

However, even if the Board were to concede the presence of a 
current substance abuse disorder, there is still no evidence 
which relates this disorder to service.  The only medical 
evidence which discusses the onset of the veteran's substance 
abuse problems is the May 1998 VA psychiatric examination 
report, at which time it was noted that the veteran had a 
history of cocaine dependence and alcohol abuse "since 
1986," some six years after the veteran's discharge from 
service.  The examiner did not render an opinion as to the 
cause of the veteran's substance abuse problems.  Absent 
medical evidence of a nexus, or link, between the veteran's 
current substance abuse disorder and service, service 
connection is not warranted.

Accordingly, it is the decision of the Board that the veteran 
has failed to meet her initial burden of submitting evidence 
of a well-grounded claim of entitlement to service connection 
for substance abuse disorder, and the claim must be denied on 
that basis.  As the duty to assist is not triggered here by 
the submission of a well-grounded claim, the Board finds that 
VA has no obligation to further develop the veteran's claim.  
See Epps, supra; Grivois, 6 Vet. App. at 140.

In reaching this determination, the Board recognizes that 
this issue is also being disposed of in a manner that differs 
from that employed by the RO.  For the reasons discussed 
previously, the Board finds that the veteran has not been 
prejudiced in this instance solely from the omission of the 
well-grounded-claim analysis.  See Meyer, 9 Vet. App. at 432.

Finally, the Board notes that it has not been made aware of 
any outstanding evidence which could serve to well ground her 
claim for service connection for substance abuse disorder.  
Accordingly, there is no further duty on the part of VA to 
inform the veteran of the evidence necessary to complete her 
application for this benefit.  38 U.S.C.A. § 5103; McKnight, 
131 F.3d at 1484-85.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for PTSD is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for substance abuse disorder is denied.


		
	JEFFREY D. PARKER 
	Acting Member, Board of Veterans' Appeals

 

